IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILHEMINA M. BATEMAN,                  §
                                       §
      Plaintiff Below,                 §     No. 349, 2020
      Appellant,                       §
                                       §     Court Below—Superior Court
      v.                               §     of the State of Delaware
                                       §
STATE OF DELAWARE                      §     C.A. No. N18C-01-033
DEPARTMENT OF                          §
TRANSPORTATION,                        §
                                       §
      Defendant Below,                 §
      Appellee.                        §

                          Submitted: June 16, 2021
                          Decided:   June 30, 2021

Before SEITZ, Chief Justice; VALIHURA, and MONTGOMERY-REEVES,
Justices.
                                     ORDER

      This 30th day of June 2021, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its October 5,

2020 memorandum opinion and order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                  Chief Justice